Citation Nr: 0715777	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an effective date earlier than March 12, 1996 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	David N. Greer, attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in April 2004.  

The Board remanded the claim for further development in 
September 2004.  

The Board issued a decision in August 2005 that denied the 
veteran's claim.  The veteran subsequently appealed to the U. 
S. Court of Appeals for Veterans Claims (Court).  

In February 2007, the Court granted a Joint Motion requesting 
that the Board's decision be vacated and remanding the matter 
for further action in compliance with the Order.  

For the reasons expressed hereinbelow, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  




REMAND

In granting the Joint Motion, the Court found that VA had 
failed to specifically address why a VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) dated in October 1985 
should not be considered an informal claim of service 
connection for PTSD.  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614,618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  

The sufficiency of the October 1985 VA Form 10-7131 has not 
been specifically addressed by the RO; see the August 2001 
rating decision, the April 2002 Statement of the Case (SOC), 
and the Supplemental SOCs (SSOCS) in September 2003 and March 
2005.  

As the question posed by the Court's Order has not been 
adjudicated by the RO as Agency of Original Jurisdiction, the 
Board finds it necessary to remand the appeal to the RO for 
actions in compliance with the Order.  

Accordingly, this appeal is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake to review the 
October 1985 VA Form 10-7131 in 
conjunction with the concurrent VA 
medical treatment records in order to 
determine whether the veteran submitted 
an informal claim of service connection 
for PTSD at that time, under VA 
administrative procedures then in effect.  

The RO should thereupon readjudicate the 
issue of entitlement to an earlier 
effective date for the grant of service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

2.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

3.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).  



